DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants submitted amendments on 4/1/2021. Claims 1, 7, 17, 18 has been amended. Claims 19-20 are cancelled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
Claim Objections
The claim objection is maintained. The objection is repeated for convenience.
Claim 18 is objected to because of the following informalities:  please delete, “wherein,” after “claim 7,” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 17-18 has been withdrawn because the Applicant amended the claims. 
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 19-20 has been withdrawn because the Applicant amended the claims. 


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Nakura et al. (US 2010/0119932), on claims 1, 3-7, and 10-18 are maintained. The rejection is further clarified in view of the Applicants amendments.
The rejection under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Nakura et al. (US 2010/0119932), on claims 19-20 are withdrawn because the Applicant cancelled the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Nakura et al. (US 2010/0119932).	Regarding claims 1, 3-5, 7, and 14-16, Takahata discloses a nonaqueous battery (Abstract) comprising: a positive electrode ([0015]); and a negative electrode ([0018]).  Takahata further discloses that at least one of the positive electrode and the negative electrode includes a current collector and an active material layer ([0015] and [0018], respectively).  Takahata further discloses that graphite negative active material is oriented vertical to the negative electrode plate by way of magnetic field orientation ([0027], Figs. 5 and 7) in order to improve the lithium ion acceptance and impregnation ability of electrolytic solution ([0010]).  Takahata does not disclose that at least one of the positive electrode and the negative electrode includes an intermediate layer, the intermediate layer is interposed between the current collector and the active material layer, the intermediate layer includes graphite particles and insulating particles and the cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than the thickness of the intermediate layer.
	Nakura teaches in nonaqueous batteries (Abstract) that in order to control rise in temperature during short-circuiting, an insulation layer, which includes inorganic oxide filler and graphite particles (55), is provided between a current collector and an electrode mixture layer of the positive ([0067]-[0068]) and/or negative electrodes ([0086]). The Nakura discloses the electrode mixture layer (54) containing electrode active material (54) and a binder ([P73]). The Nakura reference also discloses the cross section of the intermediate layer in a thickness direction, a major axis diameter of the 
	It would have been obvious to one having ordinary skill in the art to utilize an insulation layer as taught by Nakura as an intermediate layer in the negative electrode comprising a cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than the thickness of the intermediate layer (as can be seen in Fig. 5) in the negative electrode disclosed by the Takahata such that it is interposed between the current collector and the active material layer and includes graphite particles (some of the anode active material of Takahata) and insulating particles (inorganic oxide filler taught by Nakura is inherently insulating) in order to control rise in temperature during short-circuiting, thus increasing the safety of Takahata’s nonaqueous battery.  
Furthermore, because the intermediate layer of modified Takahata contains the magnetically vertically aligned graphite particles, it necessarily and inherently reads on the claim limitation “in X-ray diffraction measurement of the intermediate layer by an out-of-phase method, a ratio of an intensity of an 110 diffraction line of a graphite crystal to an intensity of a 002 diffraction line of the graphite crystal is 0.0011 or more, 0.0018 or more, or 0.0029 or more and 0.01 or less, or 0.0034 or less (claims 1, 4, 5, 7, 16).  Modified Takahata further discloses in an in-plane direction perpendicular to the thickness direction, the insulating particles are disposed between the graphite particles 
	Regarding claim 6, modified Takahata discloses all of the claim limitations as set forth above.  Modified Takahata further discloses in the intermediate layer, a mass proportion of the insulating particles is necessarily higher than a mass proportion of the graphite particles (Nakura: 50-90 mass% insulating inorganic particles, [0074] compared to relatively incidental presence of graphite particles [0068]; see also Fig. 5).
	Regarding claims 10 and 12, modified Takahata discloses all of the claim limitations as set forth above.  Modified Takahata further discloses the thickness of the intermediate layer is not limited if the designed capacity and the function of preventing short circuiting are preserved and provides a range of 1 to 15 µm as an example (Nakura: [0070]).  While modified Takahata does not explicitly disclose the claimed range of 1 to 5 µm, it would have been obvious to one having ordinary skill in the art to have selected the overlapping portion of the ranges with a reasonable expectation of success in doing so.
	Regarding claims 11 and 13, modified Takahata discloses all of the claim limitations as set forth above.  Modified Takahata further discloses the thickness of the intermediate layer is not limited if the designed capacity and the function of preventing short circuiting are preserved and provides a range of 1 to 15 µm as an example (Nakura: [0070]).  While modified Takahata does not explicitly disclose the claimed range of 1 to 5 µm, it would have been obvious to one having ordinary skill in the art to 
	Regarding claims 17 and 18, the Takahata in view of Nakura discloses the graphite are aligned in a direction substantially perpendicular to the surface of the current collector in b2 of the intermediate layer.
	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Nakura et al. (US 2010/0119932) as evidence by Yamami et al. (US Publication 2014/0134492).
Regarding claim 2, modified Takahata discloses all of the claim limitations as set forth above.  While modified Takahata does not explicitly disclose in the cross section of the intermediate layer in the thickness direction, a ratio of the major axis diameter of the graphite particles to a minor axis diameter of the graphite particles is 2 or more. The modified Takahata reference discloses graphite particles are scaly ([0002]). As . 


Response to Arguments
Applicant's arguments filed 3/21/21 have been fully considered but they are not persuasive.
The rejections under U.S.C 112, first paragraph are withdrawn because the Applicants amended the claims.
	The Applicant argues, “Claims 1 and 7 recite two separate components: (1) the electrode active material and (2) the graphite particles. Specifically, the electrode active material and the graphite particles are two distinct and separate components. This is clear from the specification which discloses that the electrode active layers contain an electrode active material and the intermediate layer separately contains the graphite particles (see e.g., [0037], [0059], and [0065] of the specification) and the Examples in the specification,” and 
“In addition, the insulation layer of Nakura includes an inorganic oxide filler, and thus does not include graphite particles as claimed. Thus, even if the references were somehow combined, the combination would not result in the claimed invention.” 
However, please consider that the Nakura discloses two distinct materials. The active material (component 54) and a conductive material (component 55). The insulation layer comprises an insulation material (in which the Applicant agrees) and a graphite material (component 55 as can be seen in Fig. 5). That is, the electrode comprising active material and binder are both independent from the conductor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.